United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JAMES VERNON HARPER, JR.,
(TDCI No. 2026755)

Vv. CIVIL ACTION NO, 3:19-CV-1768-S

LORIE DAVIS, Director Texas
Department of Criminal Justice
Correctional Institutions Division

On 0 6Ge 6Gr Con 0On 6on Gon

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE
JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

Considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11 (a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C.
§ 2253(c), the Court denies a certificate of appealability, The Court adopts and incorporates by
reference the Magistrate Judge’s Findings, Conclusions, and Recommendation filed in this case in
support of its finding that Petitioner has failed to show that reasonable jurists would find “it
debatable whether the petition states a valid claim of the denial of a constitutional right” or

“debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000).!

 

Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009, reads as
follows:

 

 
In the event that Petitioner will file a notice of appeal, he must either pay the appellate
filing fee ($505.00) or move for leave to proceed in forma pauperis on appeal.
SO ORDERED.

SIGNED October 2% 2019.

 

 

UNITED STATES DISTRICT JUDGE

 

 

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the parties to
submit arguments on whether a certificate should issue. Ifthe court issues a certificate, the court must state the specific
issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties
may not appeal the denial but may seek a certificate from the court of appeals under Federal Rule of Appeilate
Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

 

 

(b) Time to Appeal. Federal Rule of Appellate Procedure 4{a) governs the time to appeal an order
entered under these rules, A timely notice of appeal must be filed even if the district court issues a certificate of

appealability.
